— Appeal by the defendant from two judgments of the Supreme Court, Queens County (Giacco, J.), both rendered September 4, 1985, convicting him of burglary in the third degree pursuant to indictment No. 96/85, and burglary in the second degree pursuant to indictment No. 885/85, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
On this record, the sentencing court did not abuse its discretion in denying the defendant’s motion to withdraw his guilty pleas. There is absolutely no support for the defendant’s claim that his assigned counsel was, in effect, not affording him adequate representation. Lazer, J. P., Bracken, Brown, Lawrence and Kooper, JJ., concur.